Citation Nr: 9914626	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-39 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The appellant has approximately 20 years of active duty, to 
include the period from October 1967 to June 1979.  

This appeal arises from an April 1994 rating decision of the 
Louisville, Kentucky, regional office (RO), which denied a 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, to include as secondary to 
herbicide exposure.  In August 1996, the Board of Veterans' 
Appeals (Board) remanded the case for further development.  
In January 1998, the RO denied the claim.  

In August 1994, the veteran indicated that he desired a 
hearing at the RO.  However, in a statement subsequently 
received by the RO in August 1994 and October 1995, the 
veteran stated that he wished to withdraw his request for a 
hearing.  In June 1998, the veteran again requested a 
hearing.  However, in November 1998, the veteran stated that 
he wished to withdraw his request for a hearing.  See 
38 C.F.R. § 20. 702(e) (1998).  Accordingly, the Board will 
proceed without further delay.


FINDINGS OF FACT

1.  In an unappealed decision, dated in November 1989, the RO 
denied a claim by the appellant for entitlement to service 
connection for a nervous condition.

2.  The evidence received since the RO's November 1989 
decision is new, is not cumulative of other evidence of 
record, and is probative of the issue at hand.

3.  The veteran has presented competent evidence of a 
diagnosis of PTSD and a nexus to his period of active duty.  

4.  The veteran's PTSD is attributable to active duty.



CONCLUSIONS OF  LAW

1.  The RO's November 1989 decision, denying a claim of 
entitlement to service connection for a nervous condition, to 
include PTSD, became final.  38 U.S.C.A. § 7105(b) (West 
1991).

2.  New and material evidence has been received since the 
RO's November 1989 decision denying the appellant's claim for 
a nervous condition, to include PTSD, and the claim for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  PTSD was incurred as a result of the veteran's active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a November 1989 
decision, the RO in Cleveland, Ohio, denied a claim of 
entitlement to service connection for a nervous condition, to 
include PTSD.  A review of that determination reveals that 
the RO found, in part, that the submitted evidence did not 
show that the veteran had been diagnosed with PTSD.  There 
was no appeal, and the RO's November 1989 decision became 
final.  38 U.S.C.A. § 7105(b),(c).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  

In May 1990, the veteran filed an application to reopen his 
claim for service connection for PTSD, to include as 
secondary to herbicide exposure.  In April 1994, the RO 
apparently reopened the veteran's claim and denied it on the 
merits.  However, despite the RO's denial of this claim on 
the merits, the Board must consider whether new and material 
evidence has been submitted before it can consider the merits 
of the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). 

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
First, VA must determine whether the evidence is new and 
material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins v. West, 
No. 97-1534, slip op. at 3-4 (U. S. Vet. App. Feb. 17, 1999).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the RO's November 1989 
decision.

Evidence of record at the time of the RO's November 1989 
decision included available service records, VA examination, 
hospital and outpatient treatment reports, a psychiatric 
examination report from a private physician, the transcript 
from the veteran's hearing, held in January 1986, and the 
veteran's written statements.  These records are remarkable 
for their lack of a diagnosis of PTSD. 

The RO denied the claim, noting in part that the appellant 
had not submitted competent evidence showing that he had 
PTSD.
 
Evidence received since the RO's November 1989 decision 
includes inter alia, two VA examination reports, dated in 
September 1997.  Other evidence includes additional service 
records, VA outpatient treatment reports, reports from 
private health care providers, reports from the Social 
Security Administration and written statements from the 
veteran.

In the April 1994 rating decision (from which the present 
appeal arises), the RO apparently determined that new and 
material evidence had been received to reopen the appellant's 
claim for PTSD.  After reviewing the record from a 
longitudinal perspective, the Board agrees and finds that new 
and material evidence has been received to reopen the 
appellant's claim of service connection for PTSD.  In 
particular, the Board notes that the two VA psychiatric 
examination reports, dated in September 1997, show that the 
veteran was diagnosed with PTSD which the examiners related 
to the veteran's service.  As this evidence was not of record 
at the time of the RO's November 1989 decision, and as this 
evidence contains clear diagnoses of PTSD, this evidence is 
not cumulative, and is "new" within the meaning of Elkins, 
supra.  The Board further finds that as there was no 
competent evidence showing that the veteran had PTSD at the 
time of the RO's November 1989 decision, the September 1997 
VA examination reports are probative of the issue at hand, 
and are material.  The Board therefore finds that new and 
material evidence has been submitted that is sufficient to 
reopen the claim, and the claim for PTSD is therefore 
reopened. 


II.  Service Connection

As competent evidence of a diagnosis of PTSD, and a nexus to 
active duty, has been presented, the appellant's claim for 
PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  See Elkins, supra.  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).  In this regard, the Board notes that it 
does not appear that an attempt was ever made to verify the 
veteran's claimed stressors with the U.S. Army and Joint 
Service Environmental Support Group (ESG) (redesignated as 
the U.S. Armed Service Center for Research of Unit Records 
(USASCRUR)).  However, the Board finds that given the 
favorable disposition of the claim, a remand is not required 
to ensure compliance with the Veterans Benefits 
Administration's Adjudication Procedure Manual (M21-1), Part 
IV, paragraph 7.46(e) (now, Part IV, paragraph 11.38(f), or 
any other applicable provision of M21-1).  See Hayes v. 
Brown, 5 Vet. App. 60, 67 (1992) (applying Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) to revisions in M21-1 
pertaining to development of PTSD stressors which took effect 
after the filing of the appellant's appeal).  In addition, 
given the favorable disposition of the veteran's claim, the 
Board finds that to the extent that the veteran has presented 
a claim for PTSD based on exposure to Agent Orange, or some 
other herbicide, during service, this aspect of his claim is 
moot and a discussion of the applicable laws and regulations 
is therefore not required. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A claim for 
entitlement to service connection for PTSD requires: 1) 
medical evidence establishing a clear diagnosis of the 
condition; 2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and 3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  A combat-related stressor may be conclusively 
shown by service department evidence that the veteran engaged 
in combat, or by evidence of receipt of a combat citation, 
absent evidence to the contrary.  Id; see also 38 U.S.C.A. 
§ 1154(b). 

The veteran argues that he experienced several stressors 
during service, including seeing a man killed during an 
artillery accident during training, seeing dead people and 
being shelled during his service in Vietnam, being exposed to 
radiation and Agent Orange during service, and helping dead 
and injured civilians during the aftermath of an earthquake 
while stationed in Italy in 1976.

The veteran's DD Form 214's show that he served with the Army 
from 1957 to 1965, and with the Air Force from 1967 to 1979.  
His military occupational specialties (MOS) while in the Army 
included ammunition agent and gunner.  His MOS's while in the 
Air Force were environmental health technician and 
"preventative med specialist."  While in the Air Force, he 
served in the Republic of Vietnam at the Cam Ranh Bay 
Airbase.  Service records show that the veteran served in 
Vietnam from July 1970 to July 1971.

In this case, the veteran's separation reports do not show 
that he received any commendations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 
38 C.F.R. § 3.304(f).  The veteran's awards include the 
Vietnam Service Medal.  

In April 1994, the RO denied his claim.  A review of the 
evidence shows that it did not include a diagnosis of PTSD.  
After the Board remanded the claim for development of 
additional evidence in August 1996, the RO affirmed its 
denial in January 1998.

The claims file includes a certificate of appreciation which 
shows that the veteran served at the U.S. Air Force Hospital 
in Aviano, and that he was commended for "meritorious 
service in rendering humanitarian assistance to the Italian 
victims of the devastating earthquake that struck Northern 
Italy in May 1976."  An Air Force memo addressed to all 
personnel at the Aviano Air Base, dated in May 1976, mentions 
that assistance in the form of medical personnel and 
supplies, tents, blankets and earth moving equipment were 
provided to Italian citizens following an earthquake.  The 
memo makes reference to the need to clear streets and 
collapsed buildings.

The Board finds that the evidence establishes that during the 
veteran's period of service in Italy, he gave assistance to 
civilians in the aftermath of a May 1976 earthquake.  His 
account of the events which took place at that time is 
uncontradicted by the evidence.  To the extent that he 
asserts he was exposed to dead and injured civilians in Italy 
in May 1976, his statements regarding this claimed stressor 
must therefore be accepted.  The Board notes that in view of 
the favorable disposition of the veteran's claim, the 
question of verification of the veteran's other claimed 
stressors is moot and will not be discussed.

A review of the service medical records shows that the 
veteran was treated for a loss of body hair beginning in 
1972.  In February 1974, this was noted to have had a "bad 
psychological effect."  The latest examination report in the 
service medical records is dated in February 1978, and shows 
that his psychiatric condition was clinically evaluated as 
normal.

Post-service medical records include a July 1981 VA 
examination report which shows that the veteran complained of 
a five-month history of nervousness.  

A report from Stephen Vance, M.D., received by the RO in 
March 1986, shows that the veteran was thought to have a 
probable dysthymic disorder with depression that was 
"associated with anxiety and centered around conflicts 
regarding his years in the service and the sequela from those 
times."  Dr. Vance further stated that post-traumatic stress 
problems could not be ruled out.  

An August 1986 VA examination report contains a diagnosis of 
an adjustment disorder with mixed emotional features.  
Records from Karl M. Schmitt, M.D., dated in August 1996, 
show treatment for assessments that included anxiety.  A 
review of two VA psychiatric examination reports, dated in 
September 1997, shows that both examiners diagnosed the 
veteran with PTSD that was related his service. 

The record establishes that the veteran was exposed to a 
stressor during a rescue operation in the aftermath of an 
earthquake while stationed in Italy in May 1976.  In 
addition, there is evidence that the veteran displayed 
psychiatric symptoms during his service, as well as shortly 
thereafter.  Finally, the claims file contains two September 
1997 VA psychiatric examination reports which show that two 
VA examiners have given the veteran a PTSD diagnosis based, 
in part, on his service in Italy.  In this regard, although 
it is clear that the examiners considered other, unverified 
stressors in their opinion contrary to the Board's 
instructions in its August 1996 remand, under the limited 
circumstances of this case, the Board concludes that the 
relevant evidence is in relative equipoise as to the question 
of whether the veteran has PTSD related to his service.  
Under these circumstances, and applying the benefit-of-the-
doubt doctrine, see 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Board finds that the 
evidence supports the conclusion that the veteran's PTSD is 
causally linked to service.  Accordingly, service connection 
for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

